                                                      U.S. Department of Justice

                                                      United States Attorney’s Office
                                                      District of Delaware

                                                      Hercules Building
                                                      1313 N. Market Street, Suite 400
                                                      Wilmington, Delaware 19801
                                                      (302) 573-6277
                                                      FAX (302) 573-6220




                                                      November 14, 2018




VIA ECF

The Honorable Leonard P. Stark
Chief United States District Judge
District of Delaware
844 King Street
Wilmington, DE 19801

      Re:      United States v. Adam Hall
               Criminal Action No. 17-58-LPS

Dear Chief Judge Stark:

       On Tuesday, November 20, 2018, the Court will sentence the defendant for
Possession of Child Pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and
(b)(2). In light of the gravity of this offense and the defendant’s criminal history, the
advisory sentencing guideline range is 87 to 108 months of imprisonment.
(November 13, 2018, Presentence Investigation Report (“PSR”) ¶ 95)). The parties
have agreed to request a sentence within this range (Id. ¶ 97), and the government
recommends a sentence at the top end – 108 months of imprisonment.

      The defendant has a sexual interest in children. And he has repeatedly acted
on that criminal interest – both by collecting child pornography and exposing himself
to young girls. A sentence at the top end of the guidelines is warranted to punish
the defendant for his actions and protect the public.



                                           1
       As set forth in the PSR, the defendant was taken into custody shortly after
masturbating in front of his 14-year-old female cousin. Id. ¶ 20. The incident
occurred in the backseat of a van, while the victim’s grandparents drove the
defendant to work. Too scared to say anything during the event, the victim broke
down and cried shortly after the defendant left the vehicle. Id. She then explained
to her grandparents that the defendant “unzipped his pants,” “exposed his penis,” and
stroked it “up and down” while sitting next to her. Id. ¶ 21.

       After the authorities were alerted, the defendant was arrested. On his person
was a cell phone that contained child pornography on the “lock screen” – brazenly
visible for anyone to view. Id. ¶ 22. After a forensic review of the phone, law
enforcement located over 400 other images of child pornography. Id. ¶ 24. Most of
these images were of girls under 10. Id. Two were of pre-teen girls tied up at the
ankles and wrists. Id.

       The defendant created these images himself using his PlayStation 4 (“PS4”)
console and smart phone. Id. ¶ 26.     In particular, the defendant utilized his PS4
to access “underground teen porn” websites. Id. After coming across “images of
girls who were under ten years of age and engaging in sex acts,” the defendant took
“photographs of these images with his cellular phone,” which he then “saved for
later.” Id.

      Importantly, the offense conduct in this case is part of an escalating pattern of
behavior. The defendant committed these offenses a mere sixteen months after
serving a ten-year prison sentence in Georgia for exposing himself to two minor girls.
Compare id. ¶ 51 (release date 8/18/14) with id. ¶ 20 (new offense date of 1/4/16).
Although he was initially released after serving just two years on this offense, the
defendant quickly violated his probation by initiating unsupervised contact with two
underage girls and “making lewd gestures with his tongue,” as well as visiting a park
where “children are known to congregate.” Id. ¶ 52. He was sentenced to serve the
balance of his time as a penalty. Id. This backdrop is important, as a “defendant
with a record of prior criminal behavior is more culpable . . . and thus deserving of
greater punishment.”       U.S.S.G., Ch.4, Pt. A, intro. comment (Nov. 2016).
Moreover, “[r]epeated criminal behavior is an indicator of a limited likelihood of
successful rehabilitation.” Id.

       Nevertheless, the defendant will likely argue that he is capable of reform and,
as a result, he should receive a sentence at the low-end of the guideline range. In
particular, the defendant has submitted an evaluation by Stacy Huffman, a Clinical
Social Worker, wherein she opines that the defendant has a “compulsion for
exhibitionism,” is “amenable to treatment,” and it is “highly unlikely that he would
escalate to a contact offense.” Id. ¶ 79.

                                          2
      At best these claims are speculative. At worst, they are contradicted by
empirical evidence. Although some will argue that exhibitionists are “harmless,
hands-off offenders whose behavior represent[s] more of a nuisance than a serious
criminal justice problem,” the data shows the contrary. Philip Firestone et al., Long-
term Follow-up of Exhibitionists:       Psychological, Phallometric, and Offense
Characteristics, 34 Journal of the American Academy of Psychiatry and the Law 349,
349-359 (2006), http://jaapl.org/content/jaapl/34/3/349.full.pdf. Indeed, based on
data gathered from 208 exhibitionists who were observed over a 13-year period,
researchers concluded the following:

       Perhaps the most important finding is that exhibitionism is not a benign
       act and should be dealt with seriously. Men who exhibit may be at high
       risk for more serious offensive behavior.         It is apparent that
       approximately 39 percent of our sample went on to commit other
       offenses, with approximately 31 percent committing a sexual or violent
       offense.

Id. at 358. And as the researchers acknowledged, these figures are likely an under-
representation of the true danger that an exhibitionist will recidivate; as with all sex
offenders, “the real rates of re-offending are dramatically higher” than those actually
reported. Id. at 349.

       In sum, the defendant’s conduct in this case was serious and dangerous, and
comes on the heels of similar conduct. A sentence at the high-end of the guidelines
is appropriate.

                                                   Respectfully submitted,

                                                   DAVID C. WEISS
                                                   UNITED STATES ATTORNEY

                                               BY: /s/ Shawn A. Weede
                                                  Shawn A. Weede
                                                  Assistant United States Attorney


cc:   Dina Chavar, Esquire (via ECF).




                                           3
